                                                                           FILED
                                                                             FEB 18 2020
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                         Clerk, U.S. District Court
                                                                            District Of Montana
                            BILLINGS DIVISION                                     MiMoula


 UNITED STATES OF AMERICA,                                CR 19-135-BLG-DLC

                      Plaintiff,

        vs.                                                     ORDER

 ANTHONY PRETTY ON TOP,

                      Defendant.


      Before the Court is Defendant Anthony Pretty On Top's ("Pretty On Top")

Unopposed Motion for Earlier Sentencing Date. (Doc. 33.) While the Court finds

that good cause supports the motion, it unfortunately is bound by the logistical

obstacles facing the United States Probation Office ("USPO") in completing the

presentence investigation report ("PSR"). To date, the USPO represents that it has

been unable to schedule an interview with Pretty On Top at Crossroads

Correctional Facility in Shelby, Montana. The USPO assures the Court that it is

actively working to find an interview date, and it is cooperating with counsel for

Pretty On Top to transfer him to a different facility. As the situation currently sits,

however, the original sentencing date (see Doc. 32) must stand.

      Accordingly, pending an update from either the USPO or Pretty On Top that

the obstacles to drafting the PSR have been removed, IT IS ORDERED that the

motion (Doc. 33) is DENIED.
DATED this   I '6~ day of February, 2020.



                                    Dana L. Christensen, Chief Judge
                                    United States District Court
